UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7188


WILLIAM LEBRON ANDREW CHURCH,

                    Plaintiff - Appellant,

             v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, Jointly and
Severally; WILLIAM MUSE, Chairman, Jointly and Severally; KAREN D.
BROWN, Chairman, Virginia Parole Board, Jointly and Severally; TERRY
GLENN, Virginia Department of Corrections, Interstate Compact Coordinator,
Jointly and Severally; OMBUDSMAN, Virginia Dept. Corrections, Jointly and
Severally; LT. RONALD C. MAXEY, Virginia State Police, Criminal Justice
Information, Jointly and Severally,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00845-HEH-RCY)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lebron Andrew Church, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lebron Andrew Church appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012).          We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Church v. Dir., Va. Dep’t of Corr., No. 3:16-cv-00845-HEH-

RCY (E.D. Va. Aug. 16, 2017).       We also deny Church’s motion for a declaration

regarding the constitutionality of the procedures of the Virginia Parole Board.     We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2